Title: From George Washington to Thomas Harwood, 27 December 1791
From: Washington, George
To: Harwood, Thomas



Sir,
Philadelphia, Dec. 27th 1791.

Be pleased to pay to Thomas Johnson, David Stuart, and Daniel Carroll esquires, Commissioners of the Federal district, or to their order, or the order of any two of them—twenty-four thousand Dollars, in part of the Seventy-two thousand dollars given by the Assembly of Maryland, towards the defraying the expences of the public Bu[i]ldings within the said District.

G: Washington.

